Citation Nr: 1633167	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and attention deficit disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1995 to December 2000, followed by service in the Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

With respect to the claim for service connection for an acquired psychiatric disorder, the Court has held that, although an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, although the Veteran filed a claim seeking service connection for PTSD specifically, the medical records show treatment for depression and anxiety disorder.  Thus, pursuant to Clemons, supra, the Veteran's service connection claim is now characterized as one for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and attention deficit disorder.  Clemons, supra. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  



FINDING OF FACT

The probative evidence reflects that the Veteran's PTSD is related to an inservice sexual assault.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Service Connection

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014; 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In light of the favorable determination to grant service connection for PTSD, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A specific VA regulation applies to PTSD claims.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. 
 § 3.304(f) (2015); see also Moreau v. Brown, 9 Vet. App. 389 (1996).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Also of particular pertinence are the provision of subparagraphs (8) and (9) of Section 5.14 which state that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor."  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  The content of the above provisions in M21-1 recently has been re-designated as M21-1, Part IV, ii, 1.D.5(m) and (n).  A Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  

Considering the claim for service connection for PTSD, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis 

The STRs are negative for report of, treatment for, or diagnosis of a mental health disorder.  They do show a positive screening for chlamydia in 1995.  Post service private records show mental health complaints as early as 2004.  Stress and anxiety were reported.  Additional private records dated from 2006 through 2012 show that the Veteran was on medications for his psychiatric problems, to include attention deficit disorder.  He continued to be seen for mental health complaints.  The diagnoses included PTSD, major depression, anxiety, and attention deficit disorder.  

VA records dated in 2008 show report of attention deficit disorder.  Subsequently dated VA records show that the Veteran was hospitalized in late 2011 for psychiatric complaints.  It was at this time that he reported that he was sexually assaulted during service (in 1995 while in boot camp).  The diagnoses were PTSD with depression and anxiety, major depression and grief (due to death of his mother), and attention deficit disorder.  

Upon November 2011 VA FORM 21-0781 (statement in support of claim for service connection for PTSD), the Veteran said that during basic training "on a Sunday" he was forced to perform a sexual act "unwillingly" on a male instructor.  Since that time, he had experienced mental hardships due to this sexual trauma.  

In a December 2011 statement, the Veteran's wife attested that his mental health problems were related to his being sexually assaulted while in service.  

When examined by VA in December 2012, the examiner stated that the claim file was reviewed.  Following examination of the Veteran, the diagnoses included PTSD due to inservice sexual assault by an instructor in December 1995 while attending basic training in Illinois.  (Additional stressors included claimed exposure to small arms fire when deployed to Southwest Asia, but the Board notes that such service has not been verified.)  For rationale, the examiner stated the claims file supported the Veteran's claim that he was sexually assaulted during service.  

Subsequently dated VA records (through 2015) show that he continues to be seen for mental health complaints, and that the diagnoses of PTSD and anxiety continue.  

This claim was denied since the RO was unable to verify the Veteran's allegations of her inservice sexual assault.  However, the Board must note that the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) (2015), specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).   

Here, the claims file contains a December 2012 VA medical opinion which found that the Veteran's mental health condition was indeed the result of an inservice sexual assault by a superior.  The Board finds this medical evidence to be highly probative in corroborating the inservice personal assault.  Although this evidence is apparently, in part, based on statements made to the mental health professional by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 638 F.3d at 1382.  Thus, the Veteran's allegations of an inservice sexual assault have been corroborated.  

The Board recognizes that the Veteran has been diagnosed with other mental disorders as discussed above to include major depression, anxiety, and attention deficit disorder.  However, VA is precluded from differentiating between the symptoms of the Veteran's service-connected PTSD and those of her other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case, it is not possible to distinguish the effects of PTSD from the other psychiatric disorders, the reasonable doubt doctrine dictates that all symptoms be attributed to the PTSD.  Id. Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disorder for consideration in this appeal.  For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for PTSD.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for PTSD is granted.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


